            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VELMA TAYLOR AND
NATHANIEL TAYLOR,                             NO. 3:19-CV-00931-ARC
    Plaintiffs,
                                              (JUDGE CAPUTO)
           v.
HAYES, JOHNSON & CONLEY,
PLLC AND JOEL D. JOHNSON,
    Defendants.
                                    ORDER
   NOW, this 19th day of September, 2019, IT IS HEREBY ORDERED that:
   (1)   The Motion to Dismiss (Doc. 7) is GRANTED in part and DENIED in
         part.


                  (A)   Plaintiffs’ Claim that the Defendants violated 15 U.S.C. §
                        1692i(a)(2) is Dismissed with prejudice.
                  (B)   The Motion is DENIED in all other respects.




                                             /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
